Citation Nr: 0913631	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  94-19 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for a back disorder as 
secondary to service-connected bilateral knee disorders.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from September 1982 
to September 1985 and from March 1986 to March 1992.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York. 

In June 2007, the Board remanded the claim for secondary 
service connection for a back disorder as well as the issue 
of the propriety of VA's increase in percentage deduction, 
from 10 to 20 percent, from the Veteran's VA disability 
compensation to recoup military severance pay, to the RO for 
additional notice and development action.  In January 2008, 
the RO received the Veteran's written request to withdraw the 
issue of the propriety of VA's increase in percentage 
deduction from the Veteran's VA disability compensation; 
hence this matter is no longer before the Board.  

After completing the requested actions, the RO continued the 
denial of the claim for service connection for a back 
disorder as secondary to service-connected bilateral knee 
disorders (as reflected in November 2007 and February 2008 
SSOCs) and returned this matter to the Board for appellate 
consideration.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim decided herein has been accomplished.

2.  The only medical opinion to address the etiology of a 
current back disorder preponderates against a finding of any 
relationship with the Veteran's service connected bilateral 
knee disorders. 


CONCLUSION OF LAW

The criteria for service connection for a back disorder as 
secondary to service-connected bilateral knee disorders are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a June 2008 post-rating letter provided 
notice to the Veteran of the  evidence and information needed 
to substantiate his claim for service connection for a back 
condition as secondary to his service-connected bilateral 
knee disorders.  This letter also informed the Veteran of 
what information and evidence must be submitted by the 
Veteran, and what information and evidence would be obtained 
by VA.  The letter further requested that the Veteran submit 
any additional information or evidence in his possession that 
pertained to his claim.  After issuance of the above letter, 
and proving the Veteran and his representative additional 
opportunity to respond, the RO readjudicated the issue on 
appeal in November 2007 and February 2008 SSOCs.  Hence, the 
Veteran is not shown to be prejudiced by the timing of VCAA-
compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).  See also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the SOC or SSOC, is sufficient to cure a 
timing defect).

While the Veteran was not provided information regarding 
disability ratings and effective dates, on these facts, such 
omission is not shown to prejudice the Veteran.  As the 
Board's decision herein denies the claim for secondary 
service connection on appeal, no disability rating or 
effective date is being, or is to be, assigned.  Hence, there 
is no possibility of prejudice to the Veteran under the 
notice requirements of Dingess/Hartman. 

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, private medical 
records and the report of an October 2007 VA spine 
examination.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the Veteran as well as by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran asserts that his back pain is directly related to 
his service-connected knee disorders because he has to 
compensate for his weak, painful and sometimes unstable 
knees, which ultimately affects his back.  He is service 
connected for right knee patellofemoral syndrome, rated 20 
percent disabling, and left knee patellofemoral syndrome with 
arthritis, rated 10 percent disabling.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  Such permits a grant of 
service connection not only for disability caused by a 
service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  Id.  
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
38 C.F.R. § 3.310(b).

Private and VA treatment records show that the Veteran 
currently has a back disorder, diagnosed as a herniated 
lumbar disc and osteoarthritis, and more recently an October 
2007 VA examination report shows that he was diagnosed with 
lumbar degenerative disc disease.  The issue is thus whether 
any currently diagnosed lumbar spine disability is medically 
related to his service-connected bilateral knee disorders.

An October 2007 VA spine examiner report reflects that the VA 
examiner conducted a thorough and comprehensive review of the 
Veteran's claims file.  The Veteran complained of chronic 
daily low back pain dating back to the early 1990s.  It was 
noted that in 2005, the Veteran had an MRI which showed 
diffuse degenerative changes and a disc herniation L5-S1.  He 
had a surgical procedure in February 2006 and his right leg 
symptoms resolved.  The Veteran still complained of bilateral 
lumbosacral discomfort.  Physical examination revealed that 
both of the Veteran's knees fully extended and he had flexion 
to 140 degrees with no deformities.  In addition, both knees 
were stable.  The Veteran had no complaints of pain on range 
of motion in his knees.  The VA examiner diagnosed 
chondromalacia patella both knees, history of fracture of the 
right ankle with medial arthrotomy in 1988, and lumbar 
degenerative disc disease.  The VA examiner opined that the 
Veteran's lumbar degenerative disc disease was not related to 
his bilateral knee disorder of chondromalacia patella.  He 
explained that there was no gross deformity in either knee 
and the examination was not very remarkable of either knee.  
The VA examiner furthered that there was no gross deformity 
of altered gait as a result of the Veteran's right ankle 
injury in service.  

After carefully considering the pertinent evidence, to 
include the Veteran's assertions, the Board finds that the 
preponderance of the evidence weighs against the claim.

In this regard, the only medical opinion to address the 
etiology of the Veteran's current back disability weighs 
against the claim.  As indicated above, the October 2007 VA 
examiner opined that the Veteran's diagnosed lumbar 
degenerative disc disease was not related to his service-
connected, and in support he pointed to an essentially 
unremarkable examination of both knees.  

The Board finds that the October 2007 examiner's opinion 
constitutes probative evidence on the medical nexus 
question-based as it was on review of the Veteran's 
documented medical history and assertions as well as physical 
examination.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  
Significantly, neither the Veteran nor his representative has 
presented or identified any contrary medical opinion that 
would, in fact, support the claim for secondary service 
connection.  The Board also points out that VA adjudicators 
are not free to ignore or disregard the medical conclusions 
of a VA physician, and are not permitted to substitute their 
own judgment on a medical matter.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 
(1991).

In addition to the medical evidence, the Board has carefully 
considered the written statements of the Veteran indicating 
that his current back disability is related to his service-
connected bilateral knee disorders.  The Board notes that a 
layperson is competent to report on matters observed or 
within his or her personal knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  However,  the matter of etiology 
(or medical relationship) upon which this case turns is a 
matter within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As a 
layperson, he is not shown to have appropriate medical 
training and expertise to competently render a probative 
(i.e., persuasive) opinion on a medical matter.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, his lay assertions in this regard have no probative 
value.

Under these circumstances, the Board finds that the claim for 
service connection for a back disorder as secondary to 
service-connected bilateral knee disorders, must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinki, 1 
Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a back disorder as secondary to 
service-connected bilateral knee disorders is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


